Citation Nr: 9934020	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-44 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a compensable evaluation for a duodenal 
ulcer.

3.  Entitlement to service connection for gastric carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the issue of entitlement to an increased 
rating for schizophrenia in March 1998 for a VA psychiatric 
examination, as it determined that the previous VA 
psychiatric examination was inadequate for rating purposes.  
The case has since been returned to the Board for further 
appellate review.  

In January 1999, the veteran submitted a statement in which 
he, in pertinent part, indicated that he was unable to work 
due to his nerves.  He also contended that he was unable to 
work because of his service connected nervous condition in 
his March 1996 claim for an increased rating.  The Board 
concludes that the veteran has raised a claim of entitlement 
to total disability based on individual unemployability due 
to a service-connected condition.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).






REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1999 the RO denied service connection for gastric 
carcinoma and continued the noncompensable evaluation for a 
duodenal ulcer.  Following this decision, the veteran 
submitted a statement referring to both of these conditions.  
The statement indicates dissatisfaction with the April 1999 
RO decision.  38 C.F.R. § 20.201 (1999).  

The RO never supplied a statement of the case with regard to 
these issues.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement (NOD) has been filed 
as to its denial, the veteran is entitled to an SOC, and the 
RO's failure to issue a statement of the case (SOC) is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10.  

As was stated previously, the Board remanded in March 1998, 
in pertinent part, the issue of entitlement to an increased 
evaluation for schizophrenia for further development.  



In particular, the Board remanded for a VA examination with 
the following explicit instructions, in pertinent part:  

2. The RO should then arrange for a VA 
psychiatric examination of the veteran to 
ascertain the nature and extent of 
severity of his schizophrenia.  The 
claims file, separate copies of both the 
old and amended criteria for rating 
schizophrenia, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted. The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by schizophrenia.  The examiner should 
express opinions as to the nature and 
extent of severity of the veteran's 
schizophrenia with application of both 
the old and the amended criteria.  In 
this regard, the examiner should describe 
the differences (if any) between the DSM 
IV, and the prior version of the DSM 
pertaining to evaluating schizophrenia.

If there are other psychiatric disorders 
found in addition to the service-
connected schizophrenia, the examiner 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  Furthermore, 
the examiner should offer an opinion as 
to whether any such disorder is causally 
or etiologically related to service-
connected schizophrenia, and if not so 
related, whether the veteran's 
schizophrenia has any effect on the 
severity of any other psychiatric 
disorder or disorders.

In particular, the examiner should 
address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have (or would be expected 
to have) on the veteran's occupational 
reliability, flexibility, productivity, 
and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is (or would be expected 
to be) interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what those symptoms 
are, and the type or types of tasks that 
are (or would be) affected;

(4) whether there are any periods during 
which the veteran functions (or would be 
expected to function) satisfactorily in 
the work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from schizophrenia.  

The examiner must include a definition of 
the numerical GAF score assigned.  If the 
historical diagnosis of schizophrenia is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate disorder.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The September 1998 VA psychiatric examination that was 
conducted pursuant to the March 1998 Board remand did not 
adequately address several of the issues specified in the 
remand instructions, as listed above.  As a result, the 
findings from the September 1998 VA examination are 
inadequate for rating purposes.  See 38 C.F.R. § 4.2 (1999).  

It is not clear from the September 1998 VA examination report 
as to whether the examiner was provided with and subsequently 
reviewed the claims file.  In fact, in spite of the remand 
order requiring that the claims file be provided, the 
Compensation and Pension Examination Request Worksheet 
indicates that it did not require that the "C-File" or 
claims file be provided to the examiner.  

The VA examiner noted the veteran's current symptomatology 
and diagnosed the veteran with paranoid schizophrenia, 
alcohol dependence (in remission), cocaine dependence (in 
remission), cannabis dependence (in remission), and nicotine 
dependence (in remission by report).  She assigned a global 
assessment of functioning (GAF) of 60, and concluded that the 
veteran would be able to remain fairly integrated if he 
continued to take his medication; however, she also noted 
that his condition appeared to be chronic.  

The examiner concluded that the veteran would probably 
decompensate in a work or work-like setting.  She did not 
indicate to what degree his condition would decompensate and 
whether he would be capable of working following such 
decompensation.  

The examiner also noted that the veteran had problems with 
interpersonal relationships secondary to his paranoia and 
lack of trust of others; that he tended to isolate and avoid 
crowds; tended to be somewhat irritable; and had problems 
with sustained concentration.  

While the examiner noted the veteran's symptomatology, she 
did not adequately assess its degree of severity, 
particularly in terms of the degree of interference or effect 
it would be expected to have on the veteran's work including 
occupational reliability, flexibility, productivity, and 
efficiency, as per the March 1998 Board remand.  In general, 
the September 1998 VA examination failed to adequately assess 
the affects of the veteran's schizophrenia on his social and 
occupational functioning.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
or medical releases from the veteran, the 
RO should obtain legible copies of those 
treatment records identified by the 
veteran which were not previously 
secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his schizophrenia.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating schizophrenia 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

Any further indicated special studies 
should be conducted. The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by schizophrenia.  If 
there are other psychiatric disorders 
found, in addition to schizophrenia, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
schizophrenia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
schizophrenia, and, if not so related, 
whether the veteran's schizophrenia has 
any effect on the severity of any other 
psychiatric disorder.  Any further 
indicated special studies should be 
conducted.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
schizophrenia.  

In particular, the examiner should 
address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have (or would be expected 
to have) on the veteran's occupational 
reliability, flexibility, productivity, 
and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is (or would be expected 
to be) interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what those symptoms 
are, and the type or types of tasks that 
are (or would be) affected;

(4) whether there are any periods during 
which the veteran functions (or would be 
expected to function) satisfactorily in 
the work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from schizophrenia.  

The examiner must include a definition of 
the numerical GAF score assigned.  If the 
historical diagnosis of schizophrenia is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate disorder.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for schizophrenia.  

5.  Regarding the issues of service 
connection for gastric carcinoma and 
entitlement to a compensable evaluation 
for a duodenal ulcer, the RO will take 
such development or review action as it 
deems proper regarding the issues on 
appeal.  If such action does not resolve 
the disagreement either by granting the 
benefit(s) sought or through withdrawal 
of the notice of disagreement, such 
agency shall prepare a statement of the 
case.  

6.  In the statement of the case, the RO 
should specifically address the issues of 
entitlement to a compensable evaluation 
for a duodenal ulcer and service 
connection for gastric carcinoma.  The RO 
should also determine if the claim of 
service connection for gastric carcinoma 
is well grounded.  If so, the RO should 
conduct any necessary development in 
accordance with the duty to assist under 
38 U.S.C.A. § 5107(a) and then adjudicate 
the issue based on all the evidence.

If the benefits requested on appeal, for which a notice of 
disagreement has been filed, are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


